Title: From Benjamin Franklin to [Charbonnier de la Robole], [13 September 1784]
From: Franklin, Benjamin
To: Charbonnier de la Robole, Jacques


				
					[September 13, 1784]
				
				Mr Franklin sends the Recommendatory Letters desired, but cannot advise Mr. Mouret to go to North America in Expectation

of Employment in a Country of which he does not understand the Language, and thinks that if he will leave France he had better go to the French Islands St. Domingo, Martinique or Guadalupe, where there are Printing Houses, and where French is the Language of the Country.
			